Citation Nr: 1508480	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the service member's death.


REPRESENTATION

Appellant represented by:	Brent Diefenderfer, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The service member served on active duty from September 2001 until his death in September 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA.


FINDINGS OF FACT

1.  The service member died in service as a result of in-service substance abuse.

2.  The in-service substance abuse constituted deliberate or intentional wrongdoing, with knowledge of or wanton and reckless disregard of its probable consequences.


CONCLUSION OF LAW

The service member's death was not due to a disease or injury incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.312 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant was provided all required notice in letters mailed in October 2010 and January 2012.  Although the appellant was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim, most recently in November 2012.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and the official military personnel file (OMPF) of the service member have been obtained.  The appellant was afforded a hearing before a Decision Review Officer.  Although she did not attend the hearing, her representative provided argument at the hearing.  A transcript of the hearing is of record.  The appellant was also afforded an opportunity for a hearing before the Board; however, the appellant withdrew her request for a hearing.  She has not thereafter requested a new hearing. 

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Dependency and indemnity benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014). 

For purposes of DIC benefits, the term veteran includes a person who died in active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.3(d).
Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2014). 

38 C.F.R. § 3.354(a) defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The Court has held that the statute requires that the insanity exist only at the time of the commission of an offense and not that insanity must cause the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996).  See also Zang v. Brown, 8 Vet. App. 246, 252-54 (1995) (existence of insanity, as defined in 38 C.F.R. § 3.354(a), at time of commission of act, negates intent so as to preclude act from constituting willful misconduct under 38 C.F.R. § 3.1(n)).




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board acknowledges the tragedy of this case, and wishes its' sincere condolences to the appellant and her children.  The disposition of this matter hinges on a determination of whether the service member's death resulted from willful misconduct.  As noted above, "willful misconduct" is defined as an act that, "involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. § 3.1(n).  Therefore, the questions that must be answered are the following:  a) whether the service member engaged in deliberate or intentionally wrongful acts; and b) whether the service member had knowledge of or otherwise recklessly disregarded the probable consequences of those wrongful acts.  The Board will begin by addressing each of these elements. 

Deliberate or Intentional Wrongful Acts

The evidence in this case indicates that in October 2007, the service member received a non-judicial punishment from his commanding officer after he was found "huffing" from aerosol cans.  The Board finds a document titled, "Direct Order to Immediately Cease and Desist "Dusting": the Self-Destructive Inhaling of an Aerosolized Computer Keyboard Cleaner" to be very probative in this case.  This document, which was signed by the service member, was authored by his commanding officer and states the following: 

"As your battalion commander, I am ordering you to immediately cease and desist this self-destructive, dangerous practice.  Additionally, I am ordering you to immediately and indefinitely discontinue legitimate use of any aerosolized computer keyboard cleaners.  Furthermore, I am ordering that you not experiment in inhaling any substitute aerosol canister products or in any way use any aerosol canister products for other than their stated purpose...Should you violate this order, you may be charged and prosecuted for violating Art 92, UCMJ." 

The service member's performance evaluations, as well as various statements provided by his peers and supervisors following his death, indicate he was a hard working, intelligent performer.  These reports indicate he otherwise knew the wrongful nature of his prior 2007 acts, and was by his reports, working hard to regain his prior rank of Sergeant.  

A specific and highly probative statement was also provided by the service member's platoon sergeant, who recounted a private discussion he had with the service member just weeks prior to his death.  Upon learning of the service member's 2007 non-judicial punishment, the platoon sergeant confronted the service member to ask him about the incident.  In his statement, the platoon sergeant indicated the service member confirmed he had been caught "huffing," but asked the platoon sergeant to "give him a chance."  After instructing the service member that he had "no tolerance for drug use," and that if caught again he would pursue "a discharge," the service member indicated "he understood and that he would not disappoint" his platoon sergeant. 

The evidence indicates the service member was enrolled in the Army Substance Abuse Program (ASAP) in July 2008 following his second deployment.  Then, in early September 2009 the service member was charged with misuse of prescription cold medications, when he was stationed in Kuwait.  Numerous reports from peers and the service member's platoon sergeant indicate the service member admitted to "overdosing" on cough medicine to "get high with his team members."  These reports also demonstrate the service member was remorseful for his decision.  

The service member was subsequently found unconscious on September 29, 2009, in his locked room.  The evidence indicates multiple cans of "Dust Off" were found at the scene, with one can found within reach of use.  An autopsy revealed elevated levels of 1.1 Difluroethane in the service member's body, which confirmed the suspicions that the service member was huffing on the date of his death.  Although other pre-existing medical conditions were noted during the autopsy, the medical examiner concluded that it was his opinion the service member died from acute Difluroetane inhalation, which resulted in asphyxiation. 

The above noted evidence clearly indicates the service member was notified that "huffing" was a prohibited act, which was punishable under the Uniform Code of Military Justice (UCMJ).  After being formally and informally counseled several times by the his supervisors, the service member again engaged in two acts which had been specifically prohibited by his commander.  The Board finds the service member intentionally possessed and also intentionally inhaled an aerosol canned product.  The Board notes the service member was informed on several occasions that the use of drugs, or other materials, for the purposes of obtaining a high violated the UCMJ.  The autopsy report also confirms the service member did in fact inhale "Dust Off" on September 29, 2009.  The Board notes that the service member acknowledged that his 2007 "huffing" incident constituted a wrongful act.  This was evidenced by the service member endorsing the letter from his commander, as well as his subsequent discussions with peers and supervisors.  Therefore, the Board finds the service member did intentionally and deliberately engage in an act he knew to be wrongful on September 29, 2009.  

Knowledge or Reckless Disregard for Probable Consequences

As noted above, the Board found the patently compassionate October 2007 document from the service member's commander titled "Direct Order to Immediately Cease and Desist "Dusting": the Self-Destructive Inhaling of an Aerosolized Computer Keyboard Cleaner" to be very probative as to the issue of the service member's intentional misconduct.  As important as this evidence was to the aforementioned issue, the Board finds this document to be of even greater weight in regard to the service member's knowledge of the probable consequences.  The Board finds commendable the far reaching efforts the service member's commander made to illustrate the dangers associated with "huffing."  In his October letter, the commander stated:

"Your random, abusive inhaling of "Power Duster," "Dust Off," or any other aerosolized computer keyboard cleaner over the last 24 to 48 hours could have resulted in you having serious permanent injuries or in your untimely death (emphasis added). 

The commander went so far as to personally research internet articles about the destructive practices of huffing, and to include one such article as an attachment to his October 2007 memorandum.  In pertinent part, the commander cited the article indicating: 

"When you inhale it, tetraflouoethane fills your lungs and keeps the good air-the air containing oxygen-out of your lungs.  This lack of oxygen may cause euphoria, slurred speech, or a staggered walk.  But it may also lead to paralysis, permanent brain damage, and even death...Once the oxygen is forced out of your lungs, the oxygen deprivation may cause permanent brain damage or death."

The evidence does not indicate the service member otherwise had difficulty with comprehension or learning, as evidenced by his May 2006 performance evaluation, which in pertinent part states the service member had superior research ability and also displayed excellent comprehension and retention of course material.  As such, the service member clearly also comprehended and understood the consequences associated with "huffing."  Having received clear instruction on the dangers associated with the inhalation of aerosol spray, the Board finds the service member's September 29, 2009, continued use of such materials constituted a known or reckless disregard for the probable consequences.  

Other Considerations

Throughout the pendency of this claim, the appellant and her representative have principally raised two material arguments relative to the finding of the service member's willful misconduct in this case.  First, the appellant and her representative have questioned the service member's mental state at the time the incident occurred.  Next, the appellant's representative has questioned the propriety of the investigation performed by the Department of the Army.  

In an August 2012 letter, the appellant reported several mood changes in the service member following his second deployment, to include irritability with periods of violence.  The appellant detailed a series of distressing events that also transpired prior to his 2009 deployment.  Specifically, the appellant indicated she had lost her job, the couple's house had been foreclosed upon, and they had also discussed divorce.  The Board acknowledges the service member was undoubtedly under tremendous stress as a result of his third deployment, in addition to the aforementioned events.  

The appellant's representative has indicated "a person of unsound mind is incapable of forming an intent (mens rea or guilty mind), which is an essential element of willful misconduct."  In sum, the appellant's representative has asserted there is a present inability to determine why the service member huffed gas to the point of asphyxiation.  Undoubtedly this is an accurate statement.  The representative next asserts the inability to determine why the service member huffed gas to the point of asphyxiation provides sufficient uncertainty that the presumption of the event occurring in the line of duty should be applied.  The Board finds the representative's argument unpersuasive.  This follows because the argument itself is misplaced.  As noted above, the Board is not trying to determine whether the service member had the intent to asphyxiate himself.  Rather, the Board must determine whether the service member intentionally or deliberately committed a wrongful act, and the Board must also ascertain whether the service member had knowledge or otherwise recklessly disregarded the consequences of his actions.  As explained above, the Board finds the preponderance of the evidence indicates both of these questions must be answered in the affirmative. 

Unfortunately, the evidence simply does not indicate the service member exhibited prolonged deviations from his normal method of behavior; interfered with the peace of society; or so departed (become antisocial) from the accepted standards of the community to which he belonged; or in any other way lacked either the mental capacity to understand the wrongfulness of his actions, or the mental ability to conform his actions to the conduct required of him.  As previously noted, the service member was known as a top performer.  His STRs and OMPF do not indicate he was ever diagnosed with or treated for a psychiatric disorder.  A review of his substance abuse program form does not indicate the service member was experiencing any symptoms associated with psychiatric disability.  Although the appellant has indicated the service member did demonstrate some mood changes following his second deployment, this evidence does not show he was so impaired that he could not behave normally, or was mentally divergent from accepted community standards.  In fact, the evidence shows the service member was considered a top performer, who had been recommended for promotion just prior to his death.  In addition, the evidence also indicates the service member fully appreciated the wrongful nature of his prior substance abuse.  Based on the foregoing, the Board finds the service member was not so mentally impaired on September 29, 2009, that he did not fully understand his actions were considered wrongful or appreciate the significant health consequences associated with his actions. 

Finally, the appellant's representative has asserted the Department of the Army's investigation was legally insufficient to render a finding of willful misconduct. Specifically, the representative has asserted an informal line of duty determination was improper in this case.  Unfortunately, the representative appears to have misunderstood the binding effect of the Army's determination on the Department of Veteran's Affairs.  As noted above, "a service department finding that injury, disease or death was not due to misconduct will be binding on VA (emphasis added)." 38 C.F.R. § 3.1(m) (n).  There is no corollary rule, which renders a service department finding that a death was due to misconduct binding on VA.  As such, VA must independently determine whether a veteran's actions in a case constituted willful misconduct.  The Board has accordingly reviewed this case on a de novo basis, and impartially determined the service member's actions did constitute willful misconduct.  Therefore, the representative's argument relative to the propriety of the Department of the Army's investigation and willful misconduct determination, has little value relative to the autonomous determination made by VA based on its own examination of the evidence.  

In sum, the Board finds the service member both intentionally engaged in wrongful actions, and had full knowledge of their probable consequences on September 29, 2009.  Accordingly, the service member's death was not due to a disease or injury incurred or aggravated in the line of duty, as it resulted from willful misconduct.  


ORDER

Service connection for the cause of the service member's death is denied. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


